Exhibit 10.5

EXECUTION VERSION

FBS LICENSE AGREEMENT

by and between

FORTIVE CORPORATION

and

VONTIER CORPORATION

Dated as of October 8, 2020



--------------------------------------------------------------------------------

FBS LICENSE AGREEMENT

This FBS LICENSE AGREEMENT (this “Agreement”), dated as of October 8, 2020, is
entered into by and between Fortive Corporation (“Fortive”), a Delaware
corporation, and Vontier Corporation (“Vontier”), a Delaware corporation.
“Party” or “Parties” means Fortive or Vontier, individually or collectively, as
the case may be.

WHEREAS, the Parties have entered into that certain Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”);

WHEREAS, Fortive owns the FBS (as defined below), which is used in the Vontier
Business and in the other businesses of Fortive as of the date hereof;

WHEREAS, the FBS includes certain trade secrets, know-how and other Intellectual
Property of the Fortive Group; and

WHEREAS, Vontier desires to obtain a license to use the FBS for its own business
purposes on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms.

(a) Unless otherwise defined herein, all capitalized terms used herein shall
have the same meanings as in the Separation Agreement.

(b) The following capitalized terms used in this Agreement shall have the
meanings set forth below:

“Change of Control” means, with respect to a Person, the occurrence, in a single
transaction or a series of related transactions, of any one or more of the
following events: (i) any third party immediately prior to such transaction
becomes the beneficial owner, directly or indirectly, of securities of such
Person representing more than fifty percent (50%) of the voting power of such
Person; (ii) there is consummated a merger, consolidation, or similar
transaction involving such Person and, immediately after the consummation of
such merger, consolidation, or similar transaction, the stockholders of such
Person immediately prior to the consummation of such merger, consolidation, or
similar transaction do not beneficially own, directly or indirectly, outstanding
voting securities representing more than fifty percent (50%) of the voting power
of the surviving entity in such merger, consolidation, or similar transaction or
more than fifty percent (50%) of the voting power of the parent of the surviving
entity in such merger, consolidation, or similar transaction; or (iii) a sale of
all or substantially all of such Person’s assets or business to a third party.

 

2



--------------------------------------------------------------------------------

“FBS” means the Fortive Business System in existence as of the Distribution
Date, which is a set of proprietary tools, processes, methodologies, practices
and related training materials developed by or for and owned by the Fortive
Group that are designed to continuously improve business management and
performance in the critical areas of quality, delivery, cost, growth and
innovation.

“FBS Confidential Information” means all Confidential Information and materials
(i) with respect to Fortive, forming part of the FBS or Fortive Improvements, or
(ii) with respect to Vontier, forming part of Vontier Improvements.

“Fortive Improvements” means any material modification, enhancement or
improvement to the FBS made by the Fortive Group within two (2) years following
the Distribution Date.

“Vontier Improvements” means any material modification, enhancement or
improvement to the FBS made by the Vontier Group within two (2) years following
the Distribution Date.

ARTICLE II

LICENSE GRANT

Section 2.01 License to Vontier. Subject to the terms and conditions of this
Agreement, Fortive hereby grants to Vontier a worldwide, non-exclusive,
non-transferable, royalty-free, fully paid-up, perpetual license to use, modify,
enhance and improve, the FBS and Fortive Improvements solely for the business
purposes of the Vontier Group with respect to the Vontier Business. The
foregoing license shall be sublicenseable solely (i) to other members of the
Vontier Group (for clarity, for only so long as such Persons remain Affiliates
of Vontier), and (ii) to third parties to the extent reasonably necessary to
support the business of the Vontier Group and subject to appropriate
confidentiality and non-use obligations.

Section 2.02 License to Fortive. Vontier hereby grants to Fortive a worldwide,
non-exclusive, non-transferable, royalty-free, fully paid-up, irrevocable,
perpetual license to use, modify, enhance and improve Vontier Improvements. The
foregoing license shall be sublicenseable solely (i) to other members of the
Fortive Group, (ii) to third parties to the extent reasonably necessary to
support the business of the Fortive Group and subject to appropriate
confidentiality and non-use obligations, and (iii) to members of the Fortive
Group in connection with the business or assets of such member, that, on or
after the Distribution Date are sold, spun-off, split-off, merged or otherwise
transferred to a third party (for clarity, which sublicense shall continue after
such sale, spin-off, merger or other transfer).

Section 2.03 Provision of Improvements. Upon reasonable, written request of a
Party, the other Party shall use commercially reasonable efforts to provide the
requesting Party with any Fortive Improvement or Vontier Improvement, as
applicable. In no event may either Party make such a request more frequently
than once per quarter. Neither Party shall be obligated to provide any
information to the other Party to the extent such information would have a
reasonable likelihood of disclosing such Party’s or its Affiliates’ material and
sensitive non-public business, product or project plans.

 

3



--------------------------------------------------------------------------------

ARTICLE III

INTELLECTUAL PROPERTY RIGHTS

Section 3.01 Fortive Ownership. The Parties acknowledge and agree that, as
between the Parties, Fortive is the owner of all right, title and interest in
the Intellectual Property rights in the FBS and Fortive Improvements. Fortive
shall retain the entire right, title and interest in and to the FBS and any
improvements, enhancements and modifications thereof made by Fortive or its
Affiliates (including, for clarity, any Fortive Improvements), and all
Intellectual Property rights therein. For the avoidance of doubt, Fortive shall
have the sole right to defend and enforce any and all Intellectual Property
rights covering the FBS and any Fortive Improvements.

Section 3.02 Vontier Ownership. Vontier shall retain the entire right, title and
interest in and to any Vontier Improvements, and all Intellectual Property
rights therein. For the avoidance of doubt, Vontier shall have the sole right to
defend and enforce any and all Intellectual Property rights covering any Vontier
Improvements.

ARTICLE IV

FBS CONFIDENTIAL INFORMATION

Section 4.01 Treatment of FBS Confidential Information. Each Party shall (and
shall cause each member of its respective Group to) maintain the FBS
Confidential Information of the other Party in confidence, and shall not (and
shall cause each member of the its respective Group not to) disclose, divulge or
otherwise communicate such FBS Confidential Information to any person who is not
employed by or a director of a member of its Group, or use it for any purpose,
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement (including the granting of sublicenses in accordance with Article II,
subject to confidentiality obligations at least as strict as those set forth
herein), and hereby agrees to exercise (and cause each member of its respective
Group to exercise) every reasonable precaution to prevent and restrain the
unauthorized disclosure of such FBS Confidential Information by any directors,
officers or employees of its respective Group. In addition, each Party shall
(and shall cause each member of its respective Group to) treat the FBS
Confidential Information of the other Party that is not in the public domain as
trade secrets, and without limiting the foregoing shall take all actions
required by applicable Law to preserve such FBS Confidential Information of the
other Party as trade secrets.

 

4



--------------------------------------------------------------------------------

ARTICLE V

COMPENSATION

Section 5.01 Compensation. The Parties agree that in light of the substantial
contributions of the Vontier Group to the development of the FBS, no further
consideration is payable by Vontier for the FBS license set forth in
Section 2.01. The Parties further agree that (a) the consideration for the
license to Vontier of the Fortive Improvements is the license to Fortive of the
Vontier Improvements and (b) the consideration for the license to Fortive of the
Vontier Improvements is the license to Vontier of the Fortive Improvements.

ARTICLE VI

TERMINATION

Section 6.01 Term. This Agreement shall remain in effect from the Distribution
Date until terminated in accordance with the provisions of this Article VI.

Section 6.02 Termination for Breach. Fortive shall be entitled to terminate this
Agreement immediately by providing written notice to Vontier upon material
breach of this Agreement by Vontier or any member of the Vontier Group and
failure to cure such breach within ten (10) days of written notice thereof. Upon
termination of this Agreement, Vontier and each member of the Vontier Group
shall cease any and all use of the FBS (including any Fortive Improvements).

Section 6.03 Termination Upon Change of Control. Upon any Change of Control of
Vontier or any member of the Vontier Group, Fortive’s obligations under
Section 2.03 shall automatically terminate.

Section 6.04 Use of the Fortive Business System Name. Within six (6) months
following the Distribution Date, Vontier and each member of the Vontier Group
shall cease using the name “Fortive Business System” or “FBS” or any term
similar thereto to describe the rights licensed hereunder or for any other
purpose.

Section 6.05 Survival of Obligations; Return of Confidential Information.
Notwithstanding any termination of this Agreement, the obligations of the
Parties under Articles III, IV, VII and VIII as well as Sections 6.04 and this
6.05, shall survive and continue to be enforceable. Upon any termination of this
Agreement, Vontier shall promptly (and in any event within thirty (30) days)
return to Fortive or destroy (at Fortive’s option) all written FBS Confidential
Information of Fortive, and all copies thereof then in Vontier’s possession.

ARTICLE VII

WARRANTIES AND COMPLIANCE

Section 7.01 Disclaimer of Warranties. Except as expressly set forth herein, the
Parties acknowledge and agree that (a) the FBS, Fortive Improvements and Vontier
Improvements, as applicable, are provided as-is, (b) each Party assumes all
risks and Liability arising from or relating to its use of and reliance upon the
FBS, Fortive Improvements and Vontier Improvements, as applicable, and (c) each
Party makes no representation or warranty with respect thereto. EXCEPT AS
EXPRESSLY SET FORTH HEREIN, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES REGARDING THE FBS, FORTIVE IMPROVEMENTS AND
VONTIER IMPROVEMENTS, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION
OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
MISAPPROPRIATION, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

5



--------------------------------------------------------------------------------

Section 7.02 Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR
IMPLIED OBLIGATION OR WARRANTY WITH RESPECT TO ANY INTELLECTUAL PROPERTY,
TECHNOLOGY OR SERVICES THAT COULD BE CONSTRUED TO REQUIRE SUCH PARTY TO DELIVER
ANY INTELLECTUAL PROPERTY, TECHNOLOGY OR SERVICES HEREUNDER IN SUCH A MANNER TO
ALLOW THE RECEIVING PARTY THEREOF TO ITSELF COMPLY WITH ANY LAW APPLICABLE TO
THE ACTIONS OR FUNCTIONS OF SUCH RECEIVING PARTY (OR ITS AFFILIATES).

ARTICLE VIII

GENERAL PROVISIONS

Section 8.01 Entire Agreement; Construction. This Agreement, including the
Exhibits and Schedules, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Schedule hereto, the Schedule shall prevail. In the event of any
conflict between this Agreement and the Tax Matters Agreement, the terms and
conditions of the Tax Matters Agreement shall govern.

Section 8.02 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.

Section 8.03 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by email (followed
by delivery of an original via overnight courier service) or by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 8.03:

 

6



--------------------------------------------------------------------------------

If to Fortive:

Fortive Corporation

6920 Seaway Blvd.

Everett, WA 98203

Attn: General Counsel

Facsimile: (425) 446-5007

E-mail: Peter.Underwood@fortive.com

If to Vontier:

Vontier Corporation

5420 Wade Park Boulevard, Suite 206

Raleigh, NC 27607

Attn: General Counsel

Facsimile: (336) 292-8871

E-mail: Katie.rowen@vontier.com

Section 8.04 Waivers. Any consent required or permitted to be given by any Party
to the other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
its Group). No failure to exercise and no delay in exercising, on the part of
any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

Section 8.05 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, and subject to
Section 6.03, this Agreement shall be assignable to a bona fide third party in
connection with a merger, reorganization, consolidation or the sale of all or
substantially all the assets of a Party hereto so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant Party
hereto by operation of law or pursuant to an agreement in form and substance
reasonably satisfactory to the other Party; provided, however, that in the case
of each of the preceding clauses (i) and (ii), no assignment permitted by this
Section 8.05 shall release the assigning Party from Liability for the full
performance of its obligations under this Agreement.

Section 8.06 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.

Section 8.07 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party at and after the Distribution
Date, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.

 

7



--------------------------------------------------------------------------------

Section 8.08 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third parties any remedy,
claim, Liability, reimbursement, claim of Action or other right in excess of
those existing without reference to this Agreement.

Section 8.09 Titles and Headings. Titles and headings to Articles and Sections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

Section 8.10 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 8.11 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 8.12 Dispute Resolution. The provisions of Article VIII of the
Separation Agreement shall govern any Dispute under or in connection with this
Agreement.

Section 8.13 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 8.14 Interpretation.

(a) The Parties have participated jointly in the negotiation and drafting of
this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

(b) When a reference is made in this Agreement to an Article, Section or
Exhibit, such reference shall be to an Article or Section of, or an Exhibit to,
this Agreement unless otherwise indicated. Wherever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

  Name: Rajesh Yadava   Title: Vice President, Treasurer VONTIER CORPORATION By:
 

/s/ Kathryn K. Rowen

  Name: Kathryn K. Rowen   Title: Senior Vice President, General Counsel

[FBS License Agreement Signature Page]